Case 2:18-cv-00176-JDL Document 27 Filed 03/08/19 Page 1 of 10                      PageID #: 101



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE

AMERICAN CIVIL LIBERTIES UNION                )
OF MAINE FOUNDATION,                          )
                                              )
                 Plaintiff,                   )
                                              )
          v.                                  )       Case No. 2:18-cv-00176-JDL
                                              )
U.S. DEPARTMENT OF HOMELAND                   )
SECURITY, and U.S. CUSTOMS AND                )
BORDER PROTECTION,                            )
                                              )
                 Defendants.                  )

                      DECLARATION OF ROBERT M. LEWANDOWSKI

          I, Robert M. Lewandowski, hereby declare as follows pursuant to 28 U.S.C. § 1746:

          1.     I am currently the Freedom of Information Act (“FOIA”) Coordinator for the U.S.

Border Patrol, a component agency of U.S. Customs and Border Protection (“CBP”). CBP is an

agency within the U.S. Department of Homeland Security. My title is Special Assistant/Senior

Advisor for the U.S. Border Patrol. I previously served as Chief of Staff for the U.S. Border

Patrol.

          2.     CBP is the largest federal law enforcement agency, with enforcement

responsibilities for over 400 Federal statutes, on behalf of over 40 different federal agencies.

CBP’s primary mission is to protect the borders of the United States against terrorists and the

instruments of terror, enforce the customs and immigration laws of the United States, and foster

our Nation’s economy by facilitating lawful international trade and travel. CBP Officers protect

America’s borders at official ports of entry, while CBP’s U.S. Border Patrol agents prevent

illegal entry into the United States of people and contraband between the ports of entry.

          3.     This case concerns the U.S. Border Patrol’s Houlton Sector, one of twenty U.S.



                                                  1
Case 2:18-cv-00176-JDL Document 27 Filed 03/08/19 Page 2 of 10                    PageID #: 102



Border Patrol sectors. The Houlton Sector anchors the country’s northeast corner of the

Canadian border and encompasses the entire State of Maine. See generally U.S. Customs and

Border Protection, “Houlton Sector Maine,” https://www.cbp.gov/border-security/along-us-

borders/border-patrol-sectors/houlton-sector-maine (last modified July 13, 2018). The Houlton

Sector’s focus is patrolling the border area in between CBP Ports of Entry and conducting

enforcement operations in furtherance of CBP’s mission. The Houlton Sector additionally

provides local law enforcement support for the State of Maine. The Houlton Sector’s service

area covers the entire State of Maine.

       4.        In my capacity as the FOIA Coordinator for U.S. Border Patrol, I am familiar

with the FOIA requests made by the American Civil Liberties Union of Maine Foundation

(“ACLU”) in this lawsuit. Specifically, the ACLU challenges redactions made by CBP to a

handful of documents produced in this action. The redactions challenged by the ACLU concern

the following:

                 a.     Exemption 7(E) redactions to pages 6, 7, and 10 of a document entitled,

                        “Houlton Station Transportation Check and Checkpoint Refresher,” also

                        known as the “Trans check Presentation.” See Attachment 1,

                        REDACTED Trans check Presentation.

                 b.     Exemption 7(E) redactions to “G-481 Daily Unit Assignment Log

                        Summaries,” also known as the “TCB Bangor 481s,” excluding the

                        names of law enforcement personnel. See Attachment 2, REDACTED

                        TCB Bangor 481s.

                 c.     Exemption 7(E) redactions to certain emails produced, also known as the

                        “Bangor TCB emails.” See Attachment 3, REDACTED Bangor TCB



                                                 2
Case 2:18-cv-00176-JDL Document 27 Filed 03/08/19 Page 3 of 10                    PageID #: 103



                       emails.

               d.      Exemption 7(E) redactions to emails sent by CBP on January 13, 2018,

                       concerning a “Bus Check.” See Attachment 4, REDACTED FW_ Bus

                       Check.

               e.      Exemption 7(E) redactions to an email sent by CBP on January 25, 2018,

                       concerning a “Bangor Bus Check.” See Attachment 5, REDACTED

                       Bangor Bus Check.

               f.      Exemption 7(E) redactions to emails sent by CBP on June 5, 2018,

                       concerning a “Checkpoint.” See Attachment 6, REDACTED FW_

                       Checkpoint.

       5.      The creation and implementation of effective law enforcement policies and

procedures is paramount to achieving the agency’s mission of protecting our Nation’s border

from illegal immigration. The information at issue in this case is and was created for law

enforcement purposes and its release could lead to disclosure of law enforcement techniques and

procedures that could, in turn, reasonably be expected to risk circumvention of U.S. immigration

laws and border enforcement.

       6.      For example, concerning the “Trans check Presentation” Exemption 7(E)

redactions, the withheld information comprises agent instruction and guidance pursuant to

agency policy, discussing mandatory tactics and techniques used during transportation checks. If

made public, such information could potentially be used to circumvent the law and/or make

agents’ jobs more difficult.

       7.      It is critically important that the information comprising the “TCB Bangor 481s”

Exemption 7(E) redactions remain withheld from public disclosure. Here, the ACLU seeks the



                                                3
Case 2:18-cv-00176-JDL Document 27 Filed 03/08/19 Page 4 of 10                      PageID #: 104



disclosure of such information covering staffing levels, shift hours, zone assignments, zone

boundaries, and vehicle numbers. However, disclosing this information to the public would

provide an outline of the Houlton Sector’s enforcement capabilities and the number of agents

patrolling certain sections at certain hours. This information is especially sensitive because it

represents locations where U.S. Border Patrol is present and the areas of its concentrated

patrolling and enforcement activities. Making this information publically available, whether in

Houlton Sector alone, or nationwide, would give an advantage to those seeking to avoid

encounters with U.S. Border Patrol; aid individuals who seek to cross the border illegally, or who

seek to remain in the country illegally, to develop countermeasures to evade detection, inspection

and examination; and reveal the locations of U.S. Border Patrol agents, which could put them in

jeopardy due to individuals who would bring harm to the agents once they know where the

agents are deployed. In sum, disclosure of the subject information would reveal the locations of

the agency’s primary enforcement zones, thereby facilitating possible identification of the best

routes to penetrate the Houlton Sector’s extensive border area. Once this information is public,

those seeking to evade U.S. Border Patrol will have a greater chance of circumventing border

protection efforts by avoiding such areas.

       8.      The “Bangor TCB emails” Exemption 7(E) redactions withhold an operations

order, which is an internal, law enforcement-sensitive document containing specifics of a U.S.

Border Patrol operation, or other references to the when and where of the underlying

transportation checks. If made public, this information could be used to circumvent the law and

and/or avoid the checkpoints. More specifically, I understand that the ACLU challenges the

following:

               a.      The redactions at page 1 of the document (email dated Jan. 13, 2018 11:33



                                                 4
Case 2:18-cv-00176-JDL Document 27 Filed 03/08/19 Page 5 of 10                PageID #: 105



                 PM, subject: “K9”). This withheld information in the line stating, “We are

                 going to do a [(b)(7)(E)],” comprises redactions of which scheduled shift

                 was responsible for certain activities related to the operation. Disclosing

                 this information to the public would provide an outline of the Houlton

                 Sector’s enforcement capabilities and when and where agents patrol

                 certain areas at certain hours. Such information could be used to

                 circumvent the law and further creates concerns for agents’ safety in the

                 field.

           b.    The redactions at page 3 of the document (email dated Nov. 19, 2017 5:18

                 PM, subject: “RE: bus check”). This withheld information in the first two

                 lines of the November 19, 2017 9:34 PM email stating, “if there are

                 enough [(b)(7)(E)] agents, there is a bus that leaves Greyhound (Dysarts)

                 at 5:20. However, the [(b)(7)(E)] said that sometimes it doesn’t come up if

                 there weren’t any tickets sold,” comprises two redactions of which

                 scheduled shift was responsible for certain activities related to the

                 operation. Disclosing this information to the public would provide an

                 outline of the Houlton Sector’s enforcement capabilities and when and

                 where agents patrol certain areas at certain hours. Such information could

                 be used to circumvent the law and further creates concerns for agents’

                 safety in the field.

           c.    The redactions at page 6 of the document (emails dated Nov. 15, 2017,

                 subjects: “Bangor Operations” and “RE: Bangor Operations”). This

                 withheld information provides an outline of the Houlton Sector’s



                                           5
Case 2:18-cv-00176-JDL Document 27 Filed 03/08/19 Page 6 of 10                PageID #: 106



                 enforcement capabilities and when and where agents patrol certain areas—

                 including on a going-forward basis—which could be used to circumvent

                 the law and further creates concerns for agents’ safety in the field.

                 Additionally, the withheld information in the November 15, 2017 1:48 PM

                 email stating, “If we run into a situation that warrants a search

                 [(b)(7)(E)],” comprises a redaction to a reference concerning a U.S.

                 Border Patrol law enforcement database, which is used by the agency to

                 conduct, organize, and manage its investigations and could therefore be

                 used to circumvent U.S. immigration laws and border enforcement.

           d.    The redactions at page 8 of the document (emails dated Nov. 15, 2017

                 3:56 PM and Nov. 15, 2017 1:24 PM, subjects: “[REDACTED]”). This

                 withheld information covers sensitive information regarding the Houlton

                 Sector’s collection, maintenance, consideration, and utilization of

                 intelligence information in furtherance of its law enforcement mandate.

                 Numerous intelligence sources are identified by name. The release of

                 such intelligence-related information risks of circumvention of the law.

           e.    The redactions at page 10 of the document (email dated Nov. 15, 2017

                 5:32 PM, subject: “Bangor TCB”). This withheld information comprises

                 redactions of the frequency with which the agency planned its operational

                 bus checks in Bangor. Disclosing this information to the public would

                 therefore provide an outline of the Houlton Sector’s enforcement

                 strategies. Such information could be used to circumvent the law and

                 further creates concerns for agents’ safety in the field.



                                            6
Case 2:18-cv-00176-JDL Document 27 Filed 03/08/19 Page 7 of 10                PageID #: 107



           f.    The redactions at page 14 of the document (email dated Oct. 12, 2017 3:06

                 PM, subject: “[REDACTED]” and attachment redacted). This withheld

                 information covers sensitive information regarding the Houlton Sector’s

                 collection, maintenance, consideration, and utilization of intelligence

                 information in furtherance of its law enforcement mandate. The release of

                 such intelligence-related information risks of circumvention of the law.

           g.    The redactions at page 15 of the document (email dated Oct. 12, 2017 3:09

                 PM, subject: “[REDACTED]” and attachment redacted). This withheld

                 information covers sensitive information regarding the Houlton Sector’s

                 collection, maintenance, consideration, and utilization of intelligence

                 information in furtherance of its law enforcement mandate. The release of

                 such intelligence-related information risks of circumvention of the law.

                 Additionally, the withheld attachment is the underlying “Operations

                 Order” for operation “Penobscot Pulse,” which is the foundational

                 document setting forth every detail of the operation to management and

                 agents, such as the techniques and procedures applicable to the checks,

                 number of agents and canines involved, dates and times of operations,

                 information from intelligence sources, and other information the agency

                 regards as law enforcement sensitive. Disclosing this information to the

                 public would provide an outline of the Houlton Sector’s enforcement

                 capabilities and therefore could be used to circumvent the law and further

                 creates concerns for agents’ safety in the field. If this operations order

                 were made public, those seeking to evade U.S. Border Patrol will have a



                                           7
Case 2:18-cv-00176-JDL Document 27 Filed 03/08/19 Page 8 of 10                      PageID #: 108



                       roadmap showing precisely how the agency plans and stages its operations

                       in the Houlton Sector, which will directly result in there being a

                       significantly greater chance of circumventing border protection efforts by

                       avoiding such areas.

       9.      The “Bus Check” Exemption 7(E) redactions withhold the location and which

scheduled shift was responsible for certain activities related to the operation. Disclosing this

information to the public would provide an outline of the Houlton Sector’s enforcement

capabilities and when and where agents patrol certain areas at certain hours. Such information

could be used to circumvent the law and further creates concerns for agents’ safety in the field.

       10.     The “Bangor Bus Check” Exemption 7(E) redactions withhold the location and

which scheduled shift was responsible for certain activities related to the operation, as well as

other operations details concerning the frequency with which such operations were to occur.

Disclosing this information to the public would provide an outline of the Houlton Sector’s

enforcement capabilities and when and where agents patrol certain areas. Such information

could be used to circumvent the law and further creates concerns for agents’ safety in the field.

       11.     The “Checkpoint” Exemption 7(E) redactions concern details such as when,

where and how long a checkpoint operation will take place. For example, the withheld

information in the first line of the June 5, 2018 10:25 PM email stating, “Will [(b)(7)(E)] need to

take anything down the night before or is [(b)(7)(E)] going to handle all of that?,” comprises two

redactions of which scheduled shift was responsible for certain activities related to the operation.

Likewise, the withheld information in the June 5, 2018 9:39 AM email comprises redacted

information showing where, the number of shifts, and how long each shift extends. Disclosing

this information to the public would provide an outline of the Houlton Sector’s enforcement



                                                 8
Case 2:18-cv-00176-JDL Document 27 Filed 03/08/19 Page 9 of 10                                  PageID #: 109



capabilities and when and where agents patrol certain areas at certain hours. Such information

could be used to circumvent the law and further creates concerns for agents’ safety in the field.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on: March 8, 2019


                                                      /s/ Robert M. Lewandowski 1
                                                      Robert M. Lewandowski
                                                      FOIA Coordinator
                                                      U.S. Border Patrol
                                                      U.S. Customs and Border Protection
                                                      U.S. Department of Homeland Security




1
         A signed holographic copy is on file with the United States Attorney’s Office and has been provided to
counsel for Plaintiff.

                                                         9
Case 2:18-cv-00176-JDL Document 27 Filed 03/08/19 Page 10 of 10                  PageID #: 110




                               CERTIFICATE OF SERVICE

        I hereby certify that on March 8, 2019, I electronically filed the foregoing and all
attachments using the CM/ECF system, which will send electronic notifications of such filing(s)
to the following:

              Emma E. Bond, Esq.
              Zachary L. Heiden, Esq.
              AMERICAN CIVIL LIBERTIES UNION OF MAINE
              121 Middle St.
              Suite 200
              Portland, ME 04101
              (207) 774-5444
              ebond@aclumaine.org
              zheiden@aclumaine.org



                                                   /s/ Andrew K. Lizotte
                                                   Andrew K. Lizotte
                                                   Assistant U.S. Attorney
                                                   100 Middle Street
                                                   East Tower, 6th Floor
                                                   Portland, ME 04101
                                                   (207) 771-3246
                                                   Andrew.Lizotte@usdoj.gov




                                              10
